      Case 1:19-cv-10055-GAO Document 26 Filed 06/06/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS
_____________________________
                                  )
THOMAS YOUNG,                     )
individually and on behalf of all )
others similarly situated,        )
                                  )
        Plaintiff,                )
                                  )
v.                                )   CASE NUMBER: 1:19–CV–10055
                                  )
LEAFFILTER NORTH OF               )
MASSACHUSETTS, LLC and )
LEAFFILTER NORTH, LLC,            )
                                  )
        Defendants.               )
_____________________________ )

      PLAINTIFF’S MOTION FOR CONDITIONAL CERTIFICATION

       Pursuant to 29 U.S.C.A. § 216(b), Plaintiff, Thomas Young (“Young”), moves for

conditional certification of this collective action, and for an order authorizing notice to

issue to a putative class consisting of the following group of individuals:

       All individuals who worked as Installers for LeafFilter North, LLC
       during the past three years who were classified as independent
       contractors.

       In support hereto, the Plaintiff submits his accompanying memorandum of law,

affidavit of Plaintiff’s counsel Nicholas Schneider, affidavit of Plaintiff, Thomas Young,

proposed class notice and consent form, and proposed order.

       WHEREFORE, the Plaintiff respectfully requests that this motion be ALLOWED.
      Case 1:19-cv-10055-GAO Document 26 Filed 06/06/19 Page 2 of 2




Respectfully Submitted,
Plaintiff,
THOMAS YOUNG,
individually and on behalf of all others similarly situated,
By his attorney(s),

 /s/ Adam J. Shafran
Adam J. Shafran, Esq. (BBO 670460)
ashafran@rflawyers.com
Jonathon D. Friedmann, Esq. (BBO 180130)
jfriedmann@rflawyers.com
Nicholas J. Schneider, Esq. (BBO 688498)
nschneider@rflawyers.com
Rudolph Friedmann LLP
92 State Street
Boston, MA 02109
617-723-7700
617-227-0313 (fax)


            CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1

       The undersigned counsel for the Plaintiff hereby certifies that on June 6, 2019

Plaintiff’s counsel conferred with Defendant’s counsel and attempted in good faith to

resolve or narrow the issue presented in the Plaintiff’s motion.


                                                               /s/ Adam J. Shafran_______
                                                               Adam J. Shafran

                             CERTIFICATE OF SERVICE

       I, Adam J. Shafran, certify that on June 6, 2019, I filed this document through the

ECF system and that notice will be electronically sent to all registered participants

identified on the Notice of Electronic Filing.



 /s/ Adam J. Shafran
Adam J. Shafran




                                                 2
